After Remand from the Alabama Supreme Court

McMILLAN, Presiding Judge.
Pursuant to the opinion of the Alabama Supreme Court in Ex parte Bryant, 854 So.2d 36 (Ala.2002), the prior judgment of this court has been reversed. Therefore, we reverse the judgment of the trial court and remand this cause to the trial court for proceedings consistent with the Supreme Court’s opinions in Ex parte Bryant, 854 So.2d 36 (Ala.2002), and Ex parte Moffitt, 844 So.2d 531 (Ala.2002).
REVERSED AND REMANDED.
COBB, BASCHAB, SHAW, and WISE, JJ., concur.